MEMORANDUM
MOTZ, District Judge.
Plaintiffs have filed this pro se action against sixty-nine defendants alleging a conspiracy to deny plaintiffs of their constitutional rights.
Plaintiffs have utterly failed to comply with the requirement of Rule 8(a) of the Federal Rules of Civil Procedure that they provide “a short and plain statement of ... [their] claim.” Since an enormous amount of paperwork and cost would be involved in issuing process for the sixty-nine defendants, this Court will enter an order sua sponte dismissing the action before service is effected. The dismissal will be without prejudice. In this connection it might be noted that the Court is dismissing the action instead of granting plaintiffs leave to amend their complaint to provide more particulars about their claim because their violation of Rule 8(a) is so egregious and because it is apparent that the inclusion of at least some of the defendants is so frivolous that the present action is not a proper channel for the assertion of any arguably meritorious claim which plaintiffs might have.